Citation Nr: 1825023	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1963 to January 1966, including service in the Republic of Vietnam.  Among other awards, the Veteran received the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Board remanded the Veteran's claims for additional development.   


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes. 

2.  The evidence of record does not demonstrate that tinnitus is etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. Thus, adjudication of his claims at this time is warranted.

As noted above, in March 2016 the Board remanded these matters for additional development.  Specifically, the Board instructed the RO to make reasonable efforts to obtain a VA audiological examination of the Veteran, who is currently incarcerated with a long-term sentence.  The claims file contains documentation of the RO's subsequent attempts to arrange a VA audiological examination of the Veteran, but unfortunately the prison facility will not allow the Veteran to leave the premises for testing, the prison facility does not have the specialized equipment needed for testing, and the Miami VA Medical Facility cannot bring the necessary audiological testing equipment to the facility (e.g., a hearing booth).  Therefore, the VA has exhausted all reasonable means to attempt to afford the Veteran a VA audiological examination, and further efforts are futile for the time being.  Under the circumstances, the Board finds that there has been substantial compliance with its March 2016 remand directives and, thus, adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus may proceed.  Therefore, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that during his years in in the military, specifically in Vietnam, he was exposed to excessive noise, including from aircraft and weapons use, and that he suffers a current hearing loss and tinnitus as a result of the in-service noise exposure.

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted on a presumptive basis for chronic disabilities, such as sensorineural hearing loss or tinnitus, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, as an alternative to the nexus requirement, service connection for a chronic disability, such as sensorineural hearing loss or tinnitus, may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For a showing of continuity of symptomatology, however, the showing must still be made during the period of service or within one year after separation from service.  See also 38 C.F.R. § 3.303(b) (clarifies that the rule on chronic diseases and service connection does not mean that any manifestation of a symptom in service, e.g., joint pain, will permit service connection of a disease that first shows as a clear-cut clinical entity at some later date, e.g., arthritis; showing of chronic disease in service requires manifestations sufficient to identify the disease entity and establish chronicity at the time, not merely isolated findings).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157, 159-60, 164 (1993) (also noting that the threshold for normal hearing is from 0 to 20 dB).

Bilateral Hearing Loss

As noted above, the first required element for service connection is that the Veteran have a current disability.  However, there is no evidence in the available claims file that the Veteran has a current diagnosis of hearing loss for VA purposes.

The Veteran's service treatment records (STRs) contain no mentions of or treatments for hearing loss, tinnitus, or any audiological condition.  The records do, however, contain four audiological tests from 1963 to 1966, on the Veteran's Report of Medical Examination forms.  

Service audiometric readings prior to October 31, 1967 are presumed to be in American Standards Association (ASA) units and must be converted to International Standard Organization (ISO) units to be interpreted with current standards.  The Veteran's four sets of 1963 to 1966 in-service Report of Medical Examination audiological test results presumably used the ASA measurements, and must be converted from ASA to ISO units.  

After conversion, the Veteran's audiological test in July 1963, his in-service tests in February 1964 and June 1964, and his separation test in January 1966, all reflect measurements of a maximum of 20 decibels or well below, in ISO units.  (The ASA units measurements, before conversion, are even lower.)  Thus, none of these four in-service tests recorded on the Veteran's Report of Medical Examination forms demonstrates hearing loss for VA purposes.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 dB).  In fact, the Veteran's Report of Medical Examination separation audiological test in January 1966 reflects a lower decibel level measurement than the three prior tests.  

In addition, each of these four 1963 to 1966 Report of Medical Examination forms checks "Normal" for "Ears - General."  These four in-service forms do not mention tinnitus, and they make no mention of any ear or hearing problems.

The Veteran is currently incarcerated with a long-term sentence and, as noted, the VA has been unable to obtain an audiological examination.  The Veteran has stated that his hearing has not been evaluated since he was first incarcerated in 2005.  The most recent private or VA medical record of an audiological test for the Veteran in the available claims file is from October 1966.  

In sum, because there is no available record of an audiological test or evaluation documenting hearing loss under VA standards, the Veteran has no current diagnosis of hearing loss for VA purposes.  

While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss "disability" as set forth in 38 C.F.R. §  3.385 . Rather, such may only be established by audiometric testing. There is no evidence in this case that support a finding that he currently has a hearing loss disability for VA purposes.

In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There has been no finding of bilateral hearing loss for VA purposes proximate to or during the pendency of the Veteran's claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Thus, service connection for bilateral hearing loss is not warranted.

Tinnitus

The Veteran has also claimed service connection for tinnitus, asserting that he currently has tinnitus and that it is related to service.

Tinnitus is by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1930 (32d ed. 2012).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").

The VA has previously conceded the Veteran's acoustic trauma in service, including due to his combat service and exposure to aircraft noise in Vietnam.  Therefore, the second element required for service connection for tinnitus, an in-service incurrence or event, has been established.

The evidence of record, however, does not satisfy the third required element for service connection, a causal relationship (nexus) between the claimed in-service disease or injury and the present disability. 

The Veteran's STRs make no mention of tinnitus or other hearing issues.  The Veteran's four in-service Report of Medical Examination forms from 1963 to 1966 with audiological test results, make no mention of tinnitus and check "Normal" for the "Ears - General" question.  An additional January 1963 Report of Medical Examination form, without audiometer test results, also does not mention tinnitus and checks "Normal" for the "Ears - General" question.

Post-service, the Veteran's October 1966 VA examination for other issues notes that the Veteran's ears were "Normal," with no hearing loss noted.  There is no mention of tinnitus.  There are no other VA audiological examinations in the available record.  

Other post-service medical, Social Security and prison records occasionally mention that the Veteran has hearing loss but, significantly, none of them ever mentions tinnitus.  

In October 2009, the Veteran filed his original claim for service connection for hearing loss, but did not include a claim for or mention of tinnitus.  It appears the Veteran first added a claim for tinnitus around May 2010, in a Statement in Support of Claim.  Thus, the first mention of an asserted tinnitus condition in the available claims file appears to be approximately 44 years after the Veteran separated from service, even though the Veteran had mentioned a hearing loss condition on multiple occasions over the years before that.  In addition, even the medical records after the date of the Veteran's original October 2009 hearing loss claim and his May 2010 addition of a tinnitus claim, such as the October 2010 private medical provider record mentioned above, state only that the Veteran has hearing loss, and none of them ever mentions tinnitus.

In an April 2015 Appellant's Brief, the Veteran's representative, Disabled American Veterans (DAV), stated in an apparently "boilerplate" paragraph that the Veteran maintained his tinnitus had onset while in service working around aircraft engines without ear protection, as none was provided or made available.  In fact, however, it does not appear that the Veteran has asserted this.  First, the Veteran has specifically stated on at least one occasion, in his VA Form 9 (substantive appeal), that he was provided with hearing protection (earplugs, headsets, helmets), although the Veteran indicated this was insufficient for the level of noise from his helicopter.

More importantly, the record indicates that the Veteran has not asserted that his tinnitus first manifested or had onset during service.  In his July 2011 Notice of Disagreement (NOD), the Veteran stated that his hearing problems began with his military service as a flight crew member on a helicopter gunship, and described the level of noise.  He then stated that his hearing problems began during military service and became worse with age.  He did not specifically say that his tinnitus actually first manifested during service, and it appears he may just have been asserting that the military noise exposure was the cause of a later, post-service manifestation of tinnitus and hearing loss.  In December 2016, after the Board's March 2016 remand and after DAV's April 2015 brief that asserted the Veteran maintained his tinnitus had onset during service, the Veteran provided further clarification, stating that his "hearing issue" had started "after" his tour in Vietnam.  He also noted that his hearing issue had good days and bad days, that his post-service occupation did not require keen hearing, and that he had gotten hearing aids.

In sum, despite DAV's apparently "boilerplate" tinnitus statement in its April 2015 brief, the Veteran has made inconsistent statements about the onset of his tinnitus, and, in fact, his statements appear to indicate that his tinnitus may have manifested only after service.  The available records do not show a first claim of tinnitus until approximately 44 years after the Veteran separated from service, even though the Veteran had stated he had hearing loss on multiple occasions before that.  Finally, the Veteran did not include a tinnitus claim in his original claim for service connection for hearing loss and other conditions, and only added a tinnitus claim later. 

The available evidence has failed to establish that the Veteran's asserted current tinnitus first manifested or had onset during service or within one year after discharge from service, or that the Veteran had any continuity of symptomatology from the time of his discharge to the present.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



 ____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


